DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 08 Dec 2020 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6 line(s) 14 and 18, filed 08 Dec 2020, with respect to the drawings have been fully considered and are persuasive.  The objection of 07 Oct 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line(s) 7 and 12, filed 08 Dec 2020, with respect to claim(s) 3 and 19, respectively, have been fully considered and are persuasive.  The indefinite rejection of 07 Oct 2020 has been withdrawn. 
Applicant’s arguments, see claim amendments, filed 08 Dec 2020, with respect to claim 14 have been fully considered and are persuasive.  The objection of 07 Oct 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 8, filed 08 Dec 2020, with respect to claim(s) 1 and 12 have been fully considered and are persuasive.  The rejection(s) of 07 Oct 2020 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geczy (USP 4,632,193).
Regarding claim 12, Geczy discloses a drilling system for use to excavate in a wellbore comprising: 
a drill string (‘D’) having an inner bore (Fig 2 #22) with a selective flow of fluid; 
a drill bit (‘B’) on an end (Fig 1) of the drill string; 
a change in diameter (Fig 1 illustrates several outer diameters of varying diameters and Fig 2 illustrates inner bore diameter changes) of the drill string that defines a transition; and
a circulation sub (Fig 1 ‘C’ – bit clutch and circulation valve) in the drill string comprising, 
a housing (#130) with a bore (#133) that is in fluid communication with the inner bore of the drill string, 
a cam cylinder (#134 – valve piston) selectively rotatable (via #160 slot) in the bore of the housing and having sidewalls with an axial length that varies (interpreted as the axial length to edge of slot #160) about a circumference of the cam cylinder, and 

Regarding claim 13, Geczy discloses further comprising a sleeve (#143) in biasing contact (#135) with the cam cylinder, and that is selectively moved axially (in respect to axial distance of #134) within the bore of the housing in response to rotation of the cam cylinder.
Regarding claim 14, Geczy discloses wherein the passage (Fig 5 or 6) is formed by registering an opening (#136) in a side of the housing with a port (#157) in a side of the sleeve.

Allowable Subject Matter
Claim(s) 1-11 and 16-20 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record comprises McGarian, Gravley and Clausen (WO 2009067485). Clausen is regarded as the closest art available; however the Clausen reference does not disclose an opening formed radially through a sidewall of the circulation sub that selectively registers with a port in a sidewall of the sleeve. Also it is not disclosed wherein a selectively rotatable cam cylinder comprising sidewalls projecting axially from the receiving end having a varying axial length around a circumference of the cam cylinder is in a fluid communication with the drill string in . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        12 Mar 2020